Exhibit 10.25

 

Corn Products International

Executive Severance Agreement

 

Agreement, made this 1st day of May, 2010, by and between Corn Products
International, Inc., a Delaware corporation (the “Company”), and Diane Frisch
(the “Executive”).

 

WHEREAS, the Executive is a key employee of the Company or a subsidiary of the
Company as defined in Section 1.1(b) hereof (“Subsidiary”), and

 

WHEREAS, the Board of Directors of the Company (the “Board”) considers the
maintenance of a sound management to be essential to protecting and enhancing
the best interests of the Company and its stockholders and recognizes that the
possibility of a change in control raises uncertainty and questions among key
employees and may result in the departure or distraction of such key employees
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board wishes to assure that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company or a Subsidiary; and

 

WHEREAS, the Executive is willing to continue to serve the Company and its
Subsidiaries taking into account the provisions of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreements of the parties herein contained, the parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

Article 1. Change in Control

 

1.1        Benefits shall be provided under Article 3 hereof only in the event
there shall have occurred a “Change in Control”, as such term is defined below,
and the Executive’s employment by the Company and its Subsidiaries shall
thereafter have terminated in accordance with Article 2 below within the period
beginning on the date of the “Change in Control” and ending on the second
anniversary of the date of the “Change in Control” (the “Protection Period”). If
any Protection Period terminates without the Executive’s employment having
terminated, any subsequent “Change in Control” shall give rise to a new
Protection Period. No benefits shall be paid under Article 3 of this Agreement
if the Executive’s employment terminates outside of a Protection Period.

 

(a) “Change in Control” shall mean:

 

(1)     The acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 20% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 1.1(a); provided further, that for
purposes of clause (B), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 20%
or more of the Outstanding Common Stock or 20% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;

 

(2)     Individuals who, as of the beginning of any consecutive two-year period
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who subsequently becomes a director of the Company and whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that

 

2

--------------------------------------------------------------------------------


 

any individual who was initially elected as a director of the Company as a
result of an actual or threatened solicitation by a Person other than the Board
for the purpose of opposing a solicitation by any other Person with respect to
the election or removal of directors, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board;

 

(3)     The consummation of a reorganization, merger or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which (i) all or substantially all of the individuals or
entities who are the beneficial owners, respectively, of the Outstanding Common
Stock and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (ii)  no Person
(other than: the Company; any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 15% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 25% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (iii) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate
Transaction; or

 

(4)     The consummation of a plan of complete liquidation or dissolution of the
Company.

 

(b)         For purposes of this Agreement, the term “Subsidiary” shall mean any
corporation in which the Company possesses directly or indirectly fifty percent
(50%) or more of the total combined voting power of all classes of stock.

 

(c)         Upon a Change in Control, any restricted stock, stock options or
other equity awards granted to the Executive pursuant to the Corn Products
International, Inc. Stock Incentive Plan (the “Incentive Plan”) that are not
vested shall vest on the date of Change in Control

 

3

--------------------------------------------------------------------------------


 

in accordance with the terms of such plans and related agreements. The
Executive’s beneficiary with respect to such benefits shall be the same person
or persons as determined under the respective plan.

 

(d)         Immediately prior to a Change in Control, the Company shall deliver
to the Corn Products International, Inc. Executive Benefit Trust, or a
comparable “rabbi trust”, to be held for the benefit of the Executive
thereunder, cash or marketable securities with a fair market value equal to the
anticipated payments and benefits to be provided to the Executive hereunder, as
determined by the Company in good faith, subject to approval by the Executive,
which approval shall not unreasonably be withheld.

 

Article 2. Termination Following Change in Control

 

2.1        The Executive shall be entitled to the benefits provided in Article 3
hereof upon any termination of her employment with the Company and its
Subsidiaries within a Protection Period, except a termination of employment
because of her death, because of a “Disability,” by the Company for “Cause,” or
by the Executive other than for “Good Reason.”

 

(a)         Disability. The Executive’s employment shall be deemed to have
terminated because of a “Disability” on the date on which the Executive becomes
eligible to receive long-term disability benefits under the Company’s Master
Welfare and Cafeteria Plan (the “Cafeteria Plan”) (or any other plan), or a
similar long-term disability plan of a Subsidiary, or a successor to the
Cafeteria Plan or to any such similar plan which is applicable to the Executive.
If the Executive is not covered for long-term disability benefits by the
Cafeteria Plan or a similar or successor long-term disability plan, the
Executive shall be deemed to have terminated because of a “Disability” on the
date on which she would have become eligible to receive long-term disability
benefits if she were covered for long-term disability benefits by the Company’s
Cafeteria Plan.

 

(b)         Cause. Termination of the Executive’s employment by the Company or a
Subsidiary for “Cause” shall mean termination by reason of (A) the Executive’s
willful engagement in conduct which involves dishonesty or moral turpitude which
either (1) results in substantial personal enrichment of the Executive at the
expense of the Company or any of its Subsidiaries, or (2) is demonstrably and
materially injurious to the financial condition or reputation of the Company or
any of its Subsidiaries, (B) the Executive’s willful violation of the provisions
of the confidentiality or non-competition agreement entered into between the
Company or any of its Subsidiaries and the Executive or (C) the commission by
the Executive of a felony. An act or omission shall be deemed “willful” only if
done, or omitted to be done, in bad faith and without reasonable belief that it
was in the best interest of the Company and its Subsidiaries. Notwithstanding
the foregoing, the Executive shall not be deemed to have been terminated for
Cause unless and until there shall have been delivered to the Executive a
written notice of termination from the Compensation and Nominating Committee of
the Board or any successor thereto (the “Committee”) after reasonable notice to
the Executive and an opportunity for the Executive, together with her counsel,
to be heard before the Committee, finding that, in the good faith opinion of
such Committee, the Executive was guilty of conduct set forth above in clause
(A) or (B) of the first sentence of this subsection (b) and specifying the
particulars in detail.

 

4

--------------------------------------------------------------------------------


 

(c)         Without Cause. The Company or a Subsidiary may terminate the
employment of the Executive without Cause during a Protection Period only by
giving the Executive written notice of termination to that effect. In that
event, the Executive’s employment shall terminate on the last day of the month
in which such notice is given (or such later date as may be specified in such
notice).

 

(d)         Good Reason. Termination of employment by the Executive for “Good
Reason” shall mean termination within a Protection Period:

 

(i)      If there has occurred a reduction by the Company or a Subsidiary in the
Executive’s base salary in effect immediately before the beginning of the
Protection Period or as increased from time to time thereafter;

 

(ii)     If the Company or a Subsidiary, without the Executive’s written
consent, has required the Executive to be relocated anywhere in excess of
thirty-five (35) miles from her office location immediately before the beginning
of the Protection Period, except for required travel on the business of the
Company or a Subsidiary to an extent substantially consistent with the
Executive’s business travel obligations immediately before the beginning of the
Protection Period;

 

(iii)    If there has occurred a failure by the Company or a Subsidiary to
maintain plans providing benefits substantially the same as those provided by
any benefit or compensation plan, retirement or pension plan, stock option plan,
life insurance plan, health and accident plan or disability plan in which the
Executive is participating immediately before the beginning of the Protection
Period, or if the Company or a Subsidiary has taken any action which would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any of such plans or deprive the Executive of any
material fringe benefit enjoyed by the Executive immediately before the
beginning of the Protection Period, or if the Company or a Subsidiary has failed
to provide the Executive with the number of paid vacation days to which she
would be entitled in accordance with the applicable vacation policy of the
Company or Subsidiary as in effect immediately before the beginning of the
Protection Period;

 

(iv)    If the Company or a Subsidiary has reduced in any manner which the
Executive reasonably considers important the Executive’s title, job authorities
or responsibilities immediately before the beginning of the Protection Period;

 

(v)     If the Company has failed to obtain the assumption of the obligations
contained in this Agreement by any successor as contemplated in Section 9.2
hereof; or

 

(vi)    If there occurs any purported termination of the Executive’s employment
by the Company or a Subsidiary which is not effected pursuant to a written
notice of termination as described in subsection (ii) or (iii) above; and for
purposes of this Agreement, no such purported termination shall be effective.

 

The Executive shall exercise her right to terminate her employment for Good
Reason by giving the Company a written notice of termination specifying in
reasonable detail the

 

5

--------------------------------------------------------------------------------


 

circumstances constituting such Good Reason. However, the Company shall have
thirty (30) days to “cure” such that the circumstances constituting such Good
Reason are eliminated. The Executive’s employment shall terminate at the end of
such thirty (30)-day period only if the Company has failed to cure such
circumstances constituting the Good Reason.

 

A termination of employment by the Executive within a Protection Period shall be
for Good Reason if one of the occurrences specified in this subsection (d) shall
have occurred (and subject to the cure provision of the immediately preceding
paragraph), notwithstanding that the Executive may have other reasons for
terminating employment, including employment by another employer which the
Executive desires to accept.

 

(e)         Transfers; Sale of Subsidiary. A transfer of employment from the
Company to a Subsidiary, from a Subsidiary to the Company, or between
Subsidiaries shall not be considered a termination of employment for purposes of
this Agreement. If the Company’s ownership of a corporation is reduced so as to
cause such corporation to cease to be a “Subsidiary” as defined in
Section 1.1(b) of this Agreement and the Executive continues in employment with
such corporation, the Executive shall not be considered to have terminated
employment for purposes of this Agreement and the Executive shall have no right
to any benefits pursuant to Article 3 unless (a) a Change in Control occurred
prior to such reduction in ownership and (b) the Executive’s employment
terminates within the Protection Period beginning on the date of such Change in
Control under circumstances that would have entitled the Executive to benefits
if such corporation were still a Subsidiary.

 

Article 3. Benefits Upon Termination Within Protection Period

 

3.1        If, within a Protection Period, the Executive’s employment by the
Company or a Subsidiary shall terminate other than because of her death, because
of a Disability, by the Company for Cause, or by the Executive other than for
Good Reason, if the Executive signs a general release in a form acceptable to
the Company that releases the Company from any and all claims that the Executive
may have, and the Executive affirmatively agrees not to violate the provisions
of Article 6 (a “General Release”), the Executive shall be entitled to the
benefits provided for below:

 

(a)         The Company or a Subsidiary shall pay to the Executive through the
date of the Executive’s termination of employment base salary at the rate then
in effect, together with salary in lieu of vacation accrued and unused to the
date on which Executive’s employment terminates, and all other benefits due to
Executive through the date of Executive’s termination of employment, in
accordance with the standard payroll and other practices of the Company or
Subsidiary.

 

(b)         The Company or Subsidiary shall also pay to the Executive the amount
equal to the target annual bonus established for the Executive under the
Company’s Annual Incentive Program or a similar bonus plan of a Subsidiary (or a
successor to any such bonus plan) for the fiscal year in which the Executive’s
termination of employment occurs, reduced pro rata for that portion of the
fiscal year not completed as of the date of the Executive’s termination of
employment.

 

6

--------------------------------------------------------------------------------


 

(c)         The Company or a Subsidiary shall pay the Executive as a severance
payment an amount equal to three (3) times the sum of (A) her highest base
salary in effect during any period of twelve (12) consecutive months within the
thirty-six (36) months immediately preceding her date of termination of
employment; and (B) the target annual bonus established for the Executive under
the Company’s Annual Incentive Program or a similar bonus plan of a Subsidiary
(or a successor to any such bonus plan) for the fiscal year in which the
Executive’s termination of employment occurs. However, if the Executive is at
least sixty-two (62) years of age as of the date of her termination of
employment, the Committee shall have the discretion to alternatively provide the
Executive a severance payment prorated for the number of full months until the
Executive attains age sixty-five (65).

 

(d)         If the Executive is a participant in the Executive Life Insurance
Plan (“ELIP”) on the date of the Executive’s termination of employment, the
Executive’s eligibility to participate in the ELIP with respect to a Policy (as
defined in the ELIP) shall continue; provided that, during the thirty-six (36)
or lesser month benefit continuation period described in Section 3.1(e) below,
the Executive will attain at least age fifty-five (55) and would have completed,
if the Executive’s termination of employment had not occurred, at least five
(5) Policy Years (as defined in the ELIP) with respect to such Policy.

 

(e)         Subject to (i) and (ii) below, the Company or a Subsidiary shall
provide, at the exact same cost as to the Executive, and at the same coverage
level, as in effect as of the Executive’s date of termination of employment, a
continuation of the Executive’s (and, where applicable, the Executive’s eligible
dependents’) welfare benefit coverage, including health insurance, dental
insurance, group term life insurance and long-term disability insurance (but
excluding any flexible spending accounts) for thirty-six (36) months from her
date of termination of employment (the “Benefit Period”).  However, if the
Executive is at least sixty-two (62) years of age as of the date of her
termination of employment, the Committee shall have the discretion to
alternatively provide the Executive’s (and the Executive’s eligible dependents’)
health insurance coverage as described under this subsection (e) for the number
of full months until the Executive attains age sixty-five (65). The Executive’s
applicable COBRA health insurance benefit continuation period shall begin at the
end of this thirty-six (36) or lesser month benefit continuation period.  If the
Company is not able to provide under its welfare benefit plans for employees all
or any portion of the welfare benefit coverage required to be provided to the
Executive pursuant to this Section 3.1(e), the Company shall provide such
coverage through alternative insurance coverage, at the exact same cost as to
the Executive, and at the same level of benefits to the Executive, as in effect
as of the date of the Executive’s termination of employment.

 

(i)      If the Executive becomes covered under the health insurance, dental
insurance, group term life insurance or long-term disability insurance coverage
of a subsequent employer which does not contain any exclusion or limitation with
respect to any preexisting condition of the Executive or the Executive’s
eligible dependents, the Company’s obligation to provide health insurance,
dental insurance, group term life insurance or long-term disability insurance
coverage pursuant to this Section 3.1(e), whichever is applicable, shall be
discontinued prior to the end of the thirty-six (36)

 

7

--------------------------------------------------------------------------------


 

or lesser month continuation period. For purposes of enforcing this offset
provision, the Executive shall have a duty to inform the Company as to the terms
and conditions of any subsequent employment and the corresponding benefits
earned from such employment. The Executive shall provide, or cause to provide,
to the Company in writing correct, complete, and timely information concerning
the same.

 

(ii)     If, as of the Executive’s date of termination of employment, the
provision to the Executive of the health insurance, dental insurance, group term
life insurance or long-term disability insurance coverage described in this
Section 3.1(e) would either: (1) violate the terms of the Company’s health
insurance, dental insurance, group term life insurance or long-term disability
insurance plan (or any other related insurance policies), (2) violate any of the
Code’s nondiscrimination requirements applicable to the health insurance, dental
insurance, group term life insurance or long-term disability insurance coverage,
or (3) cause the Executive to be subject to the excise tax under IRC 409A, then
the Company, in its sole discretion, may elect to pay the Executive, in lieu of
the health insurance, dental insurance, group term life insurance or long-term
disability insurance coverage, described under this Section 3.1(e), whichever is
applicable, cash payments equal to the total monthly premiums (or in the case of
a self-funded health insurance plan, the cost of COBRA continuation coverage)
that would have been paid by the Company for the Executive under the health
insurance, dental insurance, group term life insurance or long-term disability
insurance plan from the date of termination through the thirty-six (36) or
lesser months following such date.

 

In the event that any health insurance, dental insurance, group term life
insurance or long-term disability insurance coverage provided under this
Section 3.1(e) is subject to federal, state, or local income or employment taxes
(other than any such taxes which were applicable to the same extent to the
Executive’s insurance coverage prior to the Executive’s termination of
employment) or IRC Section 409A excise tax, or in the event that cash payments
are made in lieu of all or a part of such insurance coverage, the Company shall
provide the Executive with an additional payment in the amount necessary such
that after payment by the Executive of all such taxes (calculated after assuming
the Executive pays such taxes for the year in which the payment or benefit
occurs at the highest marginal tax rate applicable), including any taxes imposed
on the additional payments, the Executive effectively received coverage on a
tax-free basis (other than any such taxes which were applicable to the same
extent to the Executive’s insurance coverage prior to the Executive’s
termination of employment) or retains a cash amount equal to the cash payments
in lieu of insurance coverage provided pursuant to this Section 3.1(e), reduced
by any such taxes which are applicable to the Executive’s insurance coverage
same extent as prior to the Executive’s termination of employment.

 

(f)          The Company shall also (i) credit to the Executive’s Cash Balance
Plan Make-Up Account in the Company’s Supplemental Executive Retirement Plan or
any successor plan (the “SERP”) an amount equal to the value of any benefits
forfeited under the Company’s Cash Balance Plan for Salaried Employees or any
successor plan and (ii) credit to the Executive’s Savings Plan Make-Up Account
in the SERP an amount equal

 

8

--------------------------------------------------------------------------------


 

to the value of any benefits forfeited under the Company’s Retirement Savings
Plan for Salaried Employees or any successor plan.

 

(g)         The Company shall provide the Executive with three (3) additional
years of service credits under the Company’s Cash Balance Plan for Salaried
Employees and under the Executive’s Cash Balance Plan Make-Up Account in the
SERP or any successor plans.  However, if the Executive is at least sixty-two
(62) years of age as of the date of her termination of employment, the Company
shall provide the Executive with a pro rata portion of three (3) additional
years of service credits, based on the number of full months until the Executive
attains age sixty-five (65).  All additional years of service credits (including
credits under the Company’s Cash Balance Plan for Salaried Employees and under
the Executive’s Cash Balance Plan Make-Up Account in the SERP)  will be
calculated consistently with the provisions in the plans, will be based on
target total cash compensation as of the date employment terminates (base salary
plus target annual bonus), and will be credited to the Executive’s Cash Balance
Plan Make-Up Account in the SERP.  Any distribution from the SERP with respect
to such additional credits shall comply with Section 5.1.

 

(h)         The Company shall credit to the Executive’s Savings Plan Make-Up
Account in the SERP an amount equal to three (3) times the sum of (i) the
employer matching contributions and profit sharing contributions made to the
Executive’s accounts under the Company’s Retirement Savings Plan for Salaried
Employees and (ii) the employer matching contributions and profit sharing
contributions credited to the Executive’s Savings Plan Make-Up Account in the
SERP or any successor plans, in each case for the most recent plan year that
ended before the date of the Change in Control or, if higher, for the most
recent plan year that ended after the date of the Change in Control (in either
case, annualized to the extent that such plan year consisted of less than twelve
(12) months and/or the Executive was not eligible to participate in the
Company’s Retirement Savings Plan or Savings Plan Make-Up Account in the SERP,
as applicable, for the full plan year).  However, if the Executive is at least
sixty-two (62) years of age as of the date of her termination of employment, the
Company shall provide the Executive with a pro rata portion of three (3) times
the sum of such employer matching contributions and profit sharing
contributions, based on the number of full months until the Executive attains
age sixty-five (65).  Any distribution from the SERP with respect to such
additional credits shall comply with Section 5.1.

 

(i)          The Executive’s Cash Balance Plan Make-Up Account and Savings Plan
Make-Up Account in the SERP shall be fully vested on the date of the Executive’s
termination of employment.

 

(j)          The Executive shall receive the cash value of her current retiree
healthcare spending account (“RHCSA”) and related dependent healthcare spending
account, plus the value of three (3) additional years of Company contributions
to such accounts.  However, if the Executive is at least sixty-two (62) years of
age as of the date of her termination of employment, the Company shall provide
the Executive with a pro rata portion of the value of three (3) additional years
of Company contributions to such accounts, based on the number of full months
until the Executive attains age sixty-five (65).  The Executive

 

9

--------------------------------------------------------------------------------


 

shall be immediately vested in her RHCSA and related dependent healthcare
spending account on the date of the Executive’s termination of employment and
the account balances will be paid out in accordance with the terms of the
Company’s Master Retiree Welfare Plan or any successor plan. To the extent the
Executive’s RHCSA and related dependent healthcare spending account may not be
immediately vested and paid out under the Company’s Master Retiree Welfare Plan
or any successor plan, such amounts shall be paid out of the general assets of
the Company.  In addition, notwithstanding anything to the contrary in the
Company’s Master Retiree Welfare Plan or any successor plan, the Executive shall
be immediately eligible to participate in the benefits available to Retirees
thereunder, and the Executive and the Executive’s spouse shall remain eligible
for their lifetimes, to participate, on an after-tax basis in the event that the
Executive’s RHCSA or dependent healthcare spending account, whichever is
applicable, has a zero balance, to participate the benefits provided to
Retiree’s under the Company’s Master Retiree Welfare Plan or any successor plan
as of the date of the Executive’s termination of employment.  If the Company is
not able to provide under its Master Retiree Welfare Plans or any successor plan
all or any portion of the welfare benefit coverage required to be provided to
the Executive and the Executive’s spouse pursuant to this Section 3.1(j), the
Company shall provide such coverage through alternative insurance coverage.

 

(k)         The Company shall provide the Executive with executive-level
outplacement services for a period of one (1) year from the date of the
Executive’s termination of employment. Such outplacement services shall be
provided through an outplacement firm that is mutually agreed upon by the
parties.

 

(l)          The Company shall (i) pay the Executive a lump sum cash amount
equivalent to the same level of personal allowances (such as club dues and
automobile expenses) for the period of three (3) months, as the Executive
received immediately prior to her termination of employment, and (ii) continue
to pay the lease payments on the vehicle provided to the Executive by the
Company for a period of three (3) months or, if less, the remainder of the lease
period in effect as of the Executive’s date of termination of employment.  The
Executive shall be entitled to the continued use of such vehicle during such
period and to purchase the vehicle at the end of such period on the terms
provided in the applicable lease agreement.

 

(m)        All other rights and benefits that the Executive is vested in,
pursuant to other plans and programs of the Company.

 

The Executive shall be entitled to all payments and benefits provided for by or
pursuant to this Section 3.1 whether or not she seeks or obtains other
employment, except as otherwise specifically provided in this Section 3.1.

 

Article 4. Benefits Upon Termination Outside of Protection Period

 

4.1        If, outside of a Protection Period, the Executive’s employment by the
Company or a Subsidiary shall be terminated by the Company without Cause, if the
Executive signs a General Release, the Executive shall be entitled to the
benefits provided for below:

 

10

--------------------------------------------------------------------------------


 

(a)         The Company or a Subsidiary shall pay to the Executive through the
date of the Executive’s termination of employment base salary at the rate then
in effect, together with salary in lieu of vacation accrued and unused to the
date on which Executive’s employment terminates, and all other benefits due to
Executive through the date of Executive’s termination of employment, in
accordance with the standard payroll and other practices of the Company or
Subsidiary.

 

(b)         The Company or Subsidiary shall also pay to the Executive as a
severance payment an amount equal to one (1) times her base salary in effect on
the date of her date of termination of employment.

 

Article 5. Benefits Payment Schedule

 

5.1        Payment Schedule. Payments due to the Executive pursuant to Article 3
or Article 4 shall be paid as follows:

 

(a)         If the Executive is not a “Specified Employee” (as that term is
defined and determined under IRC Section 409A) or if the Executive is a
Specified Employee, then only with respect to payments provided in Section 3.1
or 4.1 that are not deferred compensation subject to IRC Section 409A, as soon
as administratively practicable, but in no event later than March 15 of the
calendar year after the calendar year of the Executive’s date of Separation from
Service (as defined under IRC Section 409A); and

 

(b)         If the Executive is a Specified Employee, for payments that are
deferred compensation subject to IRC Section 409A, as soon as administratively
practicable on or after, but in no event later than the end of the calendar year
in which such date occurs, or, if later, the 15th day of the third calendar
month following such date, the date six (6) months following the Executive’s
date of Separation from Service.

 

Notwithstanding the above, the Company’s obligation to pay severance amounts due
to the Executive pursuant to Article 3 or Article 4, to the extent not already
paid, shall cease immediately and such payments will be forfeited, if the
Executive violates any condition described in Sections 6.1, 6.2 or 6.3, after
her termination of employment. To the extent already paid, should the Executive
violate any condition described in Sections 6.1, 6.2 or 6.3, after her
termination of employment, the severance amounts provided hereunder shall be
repaid in their entirety by the Executive to the Company, and all rights to such
payments shall be forfeited.

 

Article 6. Restrictive Covenants

 

6.1        Confidentiality. The Company has advised the Executive and the
Executive acknowledges that it is the policy of the Company to maintain as
secret and confidential all Protected Information (as defined below), and that
Protected Information has been and will be developed at substantial cost and
effort to the Company. The Executive shall not at any time, directly or
indirectly, divulge, furnish or make accessible to any person, firm,
corporation, association, or other entity (otherwise than as may be required in
the regular course of Executive’s employment), nor use in any manner, either
during the Executive’s employment period or after the termination, for any
reason, any Protected Information, or cause any such information of the Company
or its Subsidiaries to enter the public domain. For purposes of this Agreement,
“Protected Information” means trade secrets, confidential and proprietary
business information of the Company or its Subsidiaries, and any other

 

11

--------------------------------------------------------------------------------


 

information of the Company, including but not limited to, software, records,
manuals, books, forms, documents, notes, letters, reports, data, tables,
compositions, articles, devices, apparatus, customer lists (including potential
customers), sources of supply, processes, plans, materials, pricing information,
internal memoranda, marketing plans, internal policies, and products and
services which may be developed from time to time by the Company, its
Subsidiaries and its agents or employees, including the Executive; provided,
however that information that is in the public domain (other than as a result of
a breach of this Agreement), approved for release by the Company or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with the Company, is not Protected Information.

 

6.2        Nonsolicitation. During the term of this Agreement and for a period
of twelve (12) months after the Executive’s date of termination of employment,
the Executive shall not solicit or recruit, directly or indirectly, any employee
or consultant of the Company or its Subsidiaries.

 

6.3        Noncompetition. During the term of this Agreement and for a period of
twelve (12) months after the Executive’s date of termination of employment, the
Executive shall not be employed by or otherwise perform services for any of the
following competitors of the Company: ADM, Cargill, Bunge, Tate & Lyle, Roquette
or National Starch, and their affiliates and successors.

 

6.4        Ownership. The Executive agrees that all inventions, copyrightable
material, business and/or technical information, marketing plans, customer
lists, and trade secrets which arise out of the performance of this Agreement
are the property of the Company.

 

Article 7. No Other Severance Benefits; Right to Other Plan Benefits.

 

In the event of termination of the Executive’s employment under circumstances
entitling the Executive to benefits hereunder, the Executive shall not be
entitled to any other severance benefits except those provided by or pursuant to
this Agreement, and the Executive hereby waives any claim against the Company or
any of its Subsidiaries or affiliates for any additional severance benefits to
which she might otherwise be entitled. Except as provided in the preceding
sentence, nothing in this Agreement shall be construed as limiting in any way
any rights or benefits that the Executive may have pursuant to the terms of any
other plan, program or arrangement maintained by the Company or any of its
Subsidiaries or affiliates.

 

Article 8. Termination of Employment Agreements.

 

Any and all Employment Agreements entered into between the Company or any of its
Subsidiaries and the Executive prior to the date of this Agreement are hereby
terminated.

 

Article 9. Termination and Amendment; Successors; Binding Agreement.

 

9.1        This Agreement shall terminate on the close of business on the date
preceding the one-year anniversary of the date of this Agreement; provided,
however, that commencing on the annual anniversary of the date of this Agreement
and each anniversary of the date of this Agreement thereafter, the term of this
Agreement shall automatically be extended for one additional year unless at
least six (6) months prior to such anniversary date, the Company or the
Executive shall have given notice to the other party, in accordance with
Article 10, that this Agreement shall not be extended. This Agreement may be
amended only by an instrument in writing signed by the Company and the
Executive. The Company expressly acknowledges that, during the term of this
Agreement, the

 

12

--------------------------------------------------------------------------------


 

Executive shall have a binding and irrevocable right to the benefits set forth
hereunder in the event of her termination of employment during a Protection
Period to the extent provided in Section 2.1. Any purported amendment or
termination of this Agreement by the Company, other than pursuant to the terms
of this Section 9.1, shall be ineffective, and the Executive shall not lose any
right hereunder by failing to contest such a purported amendment or termination.

 

9.2        The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or to any subsidiary that employs the
Executive, to expressly assume and agree to honor this Agreement in the same
manner and to the same extent that the Company would be required to so honor if
no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a violation
of this Agreement and shall entitle the Executive to benefits from the Company
or such successor in the same amount and on the same terms as the Executive
would be entitled hereunder if she terminated her employment for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date of termination of
employment. As used in this Section 9.2, “Company” shall mean the Company
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 9.2 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. The Company shall promptly notify the
Executive of any succession by purchase, merger, consolidation or otherwise to
all or substantially all the business and/or assets of the Company and shall
state whether or not the successor has executed the agreement required by this
Section 9.2 and, if so, shall make a copy of such agreement available to the
Executive.

 

9.3        This Agreement and all rights of the Executive hereunder shall inure
to the benefit of, and shall be enforceable by, the Executive and the
Executive’s legal representatives. If the Executive should die while any amounts
remain payable to her hereunder, all such amounts shall be paid to her
designated beneficiary or, if there be no such beneficiary, to her estate.

 

9.4        The Company expressly acknowledges and agrees that the Executive
shall have a contractual right to the benefits provided hereunder, and the
Company expressly waives any ability, if possible, to deny liability for any
breach of its contractual commitment hereunder upon the grounds of lack of
consideration, accord and satisfaction or any other defense. If any dispute
arises after a Change in Control as to whether the Executive is entitled to
benefits under this Agreement, there shall be a presumption that the Executive
is entitled to such benefits and the burden of proving otherwise shall be on the
Company.

 

9.5        The Company’s obligation to provide the benefits set forth in this
Agreement shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, or other right which the Company or any Subsidiary may have against
the Executive or anyone else. All amounts payable by the Company hereunder shall
be paid without notice or demand. Each and every payment made hereunder by the
Company or any Subsidiary shall be final, and neither the Company nor any
Subsidiary will seek to recover all or any portion of such payment from the
Executive or from whomsoever may be entitled thereto, for any reason whatsoever.

 

13

--------------------------------------------------------------------------------


 

Article 10. Notice.

 

All notices of termination and other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand or mailed by United States registered mail, return receipt
requested, addressed as follows:

 

If to the Executive:

 

Diane Frisch

735 N. East Avenue

Oak Park, Illinois 60302

 

If to the Company:

 

Corn Products International, Inc.

5 Westbrook Corporate Center

Westchester, IL 60154

Attention: Chief Executive Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith.

 

Article 11. Miscellaneous.

 

No provision of this Agreement may be waived or modified unless such waiver or
modification is in writing and signed by the Executive and the Company’s Chief
Executive Officer or such other officer as may be designated by the Board. No
waiver by either party of any breach by the other party of, or compliance with,
any provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions at the same or any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois, without regard to its principles of
conflict of laws, and by applicable laws of the United States.

 

Article 12. Validity.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision, which shall remain
in full force and effect.

 

Article 13. Legal Expenses; Dispute Resolution; Arbitration; Pre-Judgment
Interest.

 

13.1      The Company shall promptly pay all legal fees and related expenses
incurred by the Executive in seeking to obtain or enforce any right or benefit
under this Agreement (including all fees and expenses, if any, incurred in
seeking advice in connection therewith).

 

13.2      If any dispute or controversy arises under or in connection with this
Agreement, including without limitation any claim under any Federal, state or
local law, rule, decision or order relating to employment or the fact or manner
of its termination, the Company and the Executive shall attempt to resolve such
dispute or controversy through good faith negotiations.

 

14

--------------------------------------------------------------------------------


 

13.3      If such parties fail to resolve such dispute or controversy within
ninety days, such dispute or controversy shall, if the Executive so elects, be
settled by arbitration, conducted before a panel of three arbitrators in
Chicago, Illinois in accordance with the applicable rules and procedures of the
Center for Public Resources then in effect. Judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction. Such
arbitration shall be final and binding on the parties. Costs of any arbitration,
including, without limitation, reasonable attorneys’ fees of both parties, shall
be borne by the Company.

 

13.4      If such parties fail to resolve such dispute or controversy within
ninety days and the Executive does not elect arbitration, legal proceedings may
be instituted, in which event the Company shall be required to pay the
Executive’s legal fees and related expenses to the extent set forth in
Section 13.1 above.

 

13.5      Pending the resolution of any arbitration or court proceeding, the
Company shall continue payment of all amounts due the Executive under this
Agreement and all benefits to which the Executive is entitled, including medical
and life insurance benefits, other than those specifically at issue in the
arbitration or court proceeding and excluding long term disability benefits.

 

13.6      If the Executive is awarded amounts pursuant to arbitration or court
proceeding, the Company shall also pay pre-judgment interest on such amounts
calculated at the Prime Rate (as defined below) in effect on the date of such
payment. For purposes of this Agreement, the term “Prime Rate” shall mean the
prime rate as published in the Wall Street Journal Midwest edition showing such
rate in effect as of the first business day of each calendar quarter.

 

* * * * *

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

 

 

 

Executive

 

 

 

 

 

Corn Products International, Inc.

 

 

 

 

By:

 

 

 

Company Representative Position

 

15

--------------------------------------------------------------------------------